I concur in the result. If this action could be maintained for the purchase price of the goods ordered, I think the evidence required submission to the jury of the issue whether there was an acceptance of the order before it was countermanded. But, if it be conceded that there was an acceptance, still the nonsuit was proper, because, in that view of the case, plaintiff's remedy, under the admitted facts, was an action for damages for the breach of the contract, and not an action for the price of the goods. This is sustained by the authorities cited by respondent. *Page 428